 


109 HRES 751 EH: Recognizing the cultural and educational contributions of American Ballet Theatre throughout its 65 years of service as 
U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 751 
In the House of Representatives, U. S., 
 
May 16, 2006 
 
RESOLUTION 
Recognizing the cultural and educational contributions of American Ballet Theatre throughout its 65 years of service as America’s National Ballet Company. 
 
 
Whereas American Ballet Theatre (ABT) is recognized as one of the world’s great dance companies; 
Whereas ABT is dedicated to bringing dance to America and American dance to the world; 
Whereas over its 65-year history, ABT has appeared in all 50 States of the United States, in a total of 126 cities, and has performed for more than 600,000 people annually; 
Whereas ABT has performed in 42 countries as perhaps the most representative American ballet company, with many of those engagements sponsored by the Department of State; 
Whereas ABT has been home to the world’s most accomplished dancers and has commissioned works by all of the great choreographic geniuses of the 20th century; 
Whereas Dwight D. Eisenhower recognized ABT’s ability to convey through the medium of ballet some measure of understanding of America’s cultural environment and inspiration; 
Whereas over the years ABT has performed repeatedly at the White House, most recently in December 2005; 
Whereas ABT is committed to bringing dance to a broad audience and provides exposure to dance to more than 20,000 underprivileged children and their families each year; 
Whereas ABT's award-winning Make a Ballet program and its other outreach initiatives help to meet the need for arts education in underserved schools and communities; 
Whereas ABT’s Studio Company brings world class ballet to smaller communities like Rochester, New York; Stamford, Connecticut; Sanibel, Florida; South Hadley, Massachusetts; and Winston-Salem, North Carolina; and 
Whereas The Jacqueline Kennedy Onassis School at ABT and the ABT’s other artistic development initiatives provide the highest quality training consistent with the professional standards of ABT: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and commends American Ballet Theatre for over 65 years of service as America’s National Ballet Company, during which it has provided world class art to citizens in all 50 States; 
(2)recognizes that American Ballet Theatre also serves as a true cultural ambassador for our Nation, by having performed in 42 countries and fulfilling its reputation as one of the world’s most revered and innovative dance companies; and 
(3)recognizes that American Ballet Theatre's extensive and innovative education, outreach, and artistic development programs both train future generations of great dancers and expose students to the arts. 
 
Karen L. HaasClerk. 
